DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.
Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.
Applicant argues on page 5 with respect to the 112(b) rejection that since the claims have been amended to recite, inter alia, “wherein the plurality of first micro LEDs include a plurality of first edge micro LEDs disposed adjacent to a cutting side surface of the first processed display module,” “wherein a first distance between at least one of the plurality of first edge micro LEDs and the cutting side surface of the first processed display module is same from a second distance between the other first edge micro LEDs and the side surface of the first processed display module,” and “wherein the plurality of second micro LEDs include a plurality of second edge micro LEDs disposed adjacent to a cutting side surface of the second processed display module.”  Applicant states that these points which have been clarified are not taught by the prior art
Examiner respectfully disagrees.  As can be seen from the amended claims filed 2/23/2022, the above bolded portion asserted to be recited by the claims are actually recited.  As such, the previously indefinite issues are still applicable since claim 14 and 15 have been incorporated seemingly unchanged.  Since edge LEDs along one module spaced differently from the side surface brought adjacent a second processed module having second edge LEDs where the first and second edge LEDs having intervals between the two being regular appears to be impossible.  This is the case since the second processed module would be processed similarly to the first processed module and would have edge LEDs spaced from the side surface of the second module at different distances since the term “processed” would be consistently being used between the first and second processed modules.  Therefore, due to the indefiniteness issue, an art rejection has been omitted from the Office Action.  The 112(b) rejection has been updated below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 has been amended to recite all the limitations previously recited in claim 14, including the limitation “a first distance between at least one of the plurality of first edge micro LEDs and the side surface of the first processed display module is different from a second distance between the other first edge micro LEDs and the side surface of the first processed display module” at lines 16-18 and the limitation “wherein an interval between the plurality of first edge micro LEDs and the plurality of second edge micro LEDs is regular” at lines 25-26.  Since the claims remain substantially unchanged, it is unclear how when the first edge micro LEDs are arranged non-parallel to the side edge, when the first processed display module is brought along a second processed display module that the first edge micro LEDs are regularly placed from the second edge micro LEDs when the second edge micro LEDs are all adjacent to the side surface of the second processed display module in a parallel fashion.  Essentially, it is unclear how one module with LEDs placed non-parallel to a side surface can have a regular spacing from parallel placed LEDs of an adjacent display module.  Further, even though the cited portions of the specification allude to trimming side surfaces of modules to obtain regular spacing of edge LEDs, it is unclear how these trimming operation can be performed on edges as shown in fig. 4B, where side wiring 70-4 are disposed.  If the side edge of the module is processed, it appears that side wiring 70-4 would be removed and connection between first and second connection pads (70-2, 70-3) would be disconnected.
The claim limitation “wherein at least two or more display modules of the plurality of have different surface areas” recited at line 27-28 appear to also allude to the modules which are processed and trimmed to make the edge LEDs regularly spaced, however, as mentioned above, if some of these modules are trimmed, how does processing of the modules keep the side wiring 70-4 intact?
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822